In an action by a contract vendee for specific performance of a contract for the purchase and sale of real property, the appeal is from an order denying his motion to examine one William Banks before trial, as a witness, and to compel him to produce certain documents (Civ. Prae. Act, §§ 288, 296). Appellant asserts that, after signing a binder and making a down payment to a broker, he retained Banks, an attorney, to prepare the contract and to represent him at the closing. Banks prepared the contract in duplicate and appellant signed both copies. Respondent, the contract vendor, was unable to be present at the time appellant signed the contract but thereafter appeared at Banks’ office and under his supervision signed the contract in duplicate. Banks so advised appellant. Thereafter respondent refused to complete the transaction. Appellant appeared on the closing date, but respondent did not. Appellant made a tender of the amount due. Banks refused to accept the tender and refused appellant’s request for a copy of the signed contract. Order reversed, with $10 costs and disbursements, and motion granted. In our opinion, appellant has shown special circumstances warranting the granting of the relief sought. (Southbridge Finishing Co. v. Golding, 2 A D 2d 430, and cases cited therein.) Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur. Settle order on notice.